\DOO\]O\Ul-D~L»J|\.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

The Honorable Benjamin H. Settle

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, NO. 3:18-MC-05020-BHS
Pla_intiff, (3: 1 1-CR-O5191-BHS- 1)
v. | |'Continuing

Garnishment Order
ANGELA D. GOLDMAN,

Defendant/Judgment Debtor,
and
OVERSTOCK.COM, INC.,

Garnishee.

 

 

 

A Writ of Continuing Garnishment, directed to Garnishee,
Overstock.com, Inc., has been duly issued and served upon the Garnishee.
Pursuant to the Writ, Overstock.com, Inc., filed its Form Ansvver on October
22, 2018, stating that at the time of the service of the Writ, Defendant/

Judgment Debtor Angela D. Goldman Was an active employee Who was paid

bi-Weekly.
1 :oNTlNUING GARNISHMENT 0RI)ER (UsA v. Angela llN'TED STATESA"ORNEY’S °FF'CE
1). Galdman & oversmck.com, lnc., court Nos. 3:18_MC-05020-BHS & 7°° STE§§§'§§LS§,R§§T§§TESH"

3: l 1-CR-05191-BHS-l) - l PHONE= 206»553-1910

 

\OOO\`|O`\V\-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

After notification of the garnishment proceeding Was mailed to the
parties on or about October 2, 2018, the Defendant/Judgment Debtor has not
requested a hearing to determine exempt property as of this date.

IT IS THEREFORE ORDERED as folloWs:

That the Garnishee, Overstock.com, Inc., shall pay to the United States
District Court for the Western District of Washington, the non-exempt
earnings payable to Defendant/Judgment Debtor Angela D. Goldman, upon
each period of time When Defendant/Judgment Debtor Goldman is entitled to
receive such funds, and shall continue said payments, if any, until
Defendant/Judgment Debtor Goldman’s debt is paid in full; or until
Defendant/Judgment Debtor is no longer an active employee of Garnishee
and the Garnishee no longer has possession, custody, or control of any funds
due and owing to the Defendant/Judgment Debtor; or until further order of
this Court. This includes all monies required to be previously Withheld by the
Garnishee, in accordance With the Writ of Continuing Garnishment;

That such payment(s) shall be applied to Defendant/Judgment Debtor
Goldman’s outstanding restitution obligation, by the United States District
Court for the Western District of Washington; and

That the payments shall be made out to the United States District
Court, Western District of Washington, referencing Case Nos. 3: 1 1-CR-05191-
BHS-l and 3:18-MC-05020-BHS, and to deliver such payment either

personally or by First Class Mail to:

//

», CONTINUING GARNISHMENT ORDER (USA v. Angela m`;g';l;§;;?:£r?$:"§:;§:;'§E

D. Goldman & Overstock.com, lnc., Court Nos. 3:18-MC-05020-BHS & smTrLE, wA 98101
3: l l-CR-05191-BHS-l) - 2 mon 106-553-7970

 

\DOO\]O\Lh-l>~b~>[\.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

United States District Court, Western District of Washington

Attn: Financial Clerk- Lobby Level
700 Stewart Street
Seattle, Washington 981 1

DATED this :\Lday of L

11111<11£111/§

JUDGE BEN§IAMIN H. sETTLE

,2017

United States District Court Judge

Presented by:

s / Kvle A. Forthh
KYLE A. FORSYTH, WSBA #34609
Assistant United States Attorney

CONTINUING GARNISHMENT ORDER (USA v. Angela
D. Goldman & Overstock. com, Inc., Court Nos. 3:18-MC-05020-BHS &
3: ll -CR- 0519l-BHS- l)- 3

llNITED STATES ATI`ORNEY’S OFFICE
700 STEWART STREET, SUITE 5220
SEATI`LE, WA 98]01
PHONE: 206-553-7970

 

